            Case 1:20-cr-00145-RDM Document 7 Filed 07/30/20 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :      CRIMINAL NO.
                                               :
               v.                              :      MAGISTRATE NO: 20-MJ-098
                                               :
MALACHI HARDY-RILEY,                           :      VIOLATION:
                                               :      18 U.S.C. § 922(g)(1)
                       Defendant.              :      (Unlawful Possession of a Firearm and
                                               :      Ammunition by a Person Convicted of a
                                               :      Crime Punishable by Imprisonment for a
                                               :      Term Exceeding One Year)
                                               :
                                               :      FORFEITURE: 18 U.S.C. § 924(d),
                                               :      21 U.S.C. § 853(p) and 28 U.S.C. § 2461(c)

                                     INFORMATION

       The United States Attorney charges that:

                                           COUNT ONE

       On or about May 28, 2020, within the District of Columbia, MALACHI HARDY-

RILEY, knowing he had previously been convicted of a crime punishable by imprisonment for a

term exceeding one year, in the Superior Court for the District of Columbia, Criminal Case No.

2019-CF3-11155, did unlawfully and knowingly receive and possess a firearm, that is, a Glock 23,

.40 caliber semi-automatic pistol, and did unlawfully and knowingly receive and possess

ammunition, that is, .40 caliber ammunition, which had been possessed, shipped and transported

in and affecting interstate and foreign commerce.

       (Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime
       Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,
       United States Code, Section 922(g)(1))

                                 FORFEITURE ALLEGATION

       1.      Upon conviction of the offense alleged in Count One this Indictment, the defendant

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title

28, United States Code, Section 2461(c), any firearms and ammunition involved in or used in the
             Case 1:20-cr-00145-RDM Document 7 Filed 07/30/20 Page 2 of 2


knowing commission of the offense, including but not limited to a Glock 23, .40 caliber semi-

automatic pistol and .40 caliber ammunition.

       2.       If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendant:

       (a)      cannot be located upon the exercise of due diligence;

       (b)      has been transferred or sold to, or deposited with, a third party;

       (c)      has been placed beyond the jurisdiction of the Court;

       (d)      has been substantially diminished in value; or

       (e)      has been commingled with other property that cannot be subdivided without

                difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p), as

incorporated by Title 28, United States Code, Section 2461(c).

       (Criminal Forfeiture, pursuant to Title 18, United States Code, Section 924(d), Title 21,
       United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

                                               Respectfully submitted,
                                               MICHAEL R. SHERWIN
                                               Acting United States Attorney
                                               New York Bar No. 4444188


                                        By:           /s/
                                               JAMES B. NELSON
                                               D.C. Bar No. 1613700
                                               Assistant United States Attorney
                                               Violent Crime and Narcotics Trafficking Section
                                               555 4th Street, N.W., Suite 4112
                                               Washington, D.C. 20530
                                               (202) 252-6986
                                               james.nelson@usdoj.gov

                                                  2
